Title: From Thomas Jefferson to Joel Yancey, 1 April 1824
From: Jefferson, Thomas
To: Yancey, Joel


Dear Sir
Monto
Apr. 1. 24.
The letter which in yours of the 18th you mention to have written to me in the last fall never came to hand, or it would certainly have been answered. age having rendered me entirely unequal to the management of business I have delivered up the whole of my affairs to my grandson Th:J. Randoloph. I have delayed therefore answering your favor of the 18th until I could have a consultation with him. he assures me that the whole of the produce of the last year is so disposed of or engaged  as to put it out of his power to furnish you the 1000.D. which you wished to recieve this spring. the produce of the present year, and some monies which will become due at the end of the year from the sale of the last winter in Bedford will be the earliest resources he can command. on this subject he will confer with you on his first visit to Bedford.  many successive short crops have thrown me behind hand, and  and obliged me to ask indulgencies which give me great pain. I would willingly relieve myself by a sale of property, but the general outcry of the scarcity of money renders it impossible to sell but at a half or third value, which is in fact doubling and trebling one’s debts, a very hard case.  as to myself however I trust that I shall not need long to ask indulgencies. I pray you to accept assurances of my great esteem & respect.Th:J.